  Case: 2:20-cv-05492-ALM-KAJ Doc #: 7 Filed: 09/03/21 Page: 1 of 1 PAGEID #: 64




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NICHOLAS LANE,                                   :
                                                 :
               Plaintiff,                        :   Case No. 2:20-cv-5492
                                                 :
       v.                                        :   CHIEF JUDGE ALGENON L. MARBLEY
                                                 :
WARDEN, NOBLE CORRECTIONAL                       :   MAGISTRATE JUDGE JOLSON
INSTITUTION, et al.,                             :
                                                 :
               Defendants.                       :

                                      OPINION & ORDER

       On November 18, 2020, the United States Magistrate Judge issued a Report and

Recommendation in this case (ECF No. 3), recommending that this Court dismiss Plaintiff’s case

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. Mr. Lane sought an extension of time to respond

to the Report and Recommendation, which the Magistrate Judge granted. (ECF Nos. 4–5). His

objection was due January 24, 2021 and the Magistrate Judge warned that no further extensions

would be granted. (ECF No. 5). Mr. Lane was specifically advised of his right to object to the Report

and Recommendation within fourteen days and of the consequences of their failure to do so. No

objection has been filed. Since neither party has objected, and the deadline for such objections

elapsed on January 24, 2021, this Court ACCEPTS the Magistrate Judge’s Report and

Recommendation. This case is hereby DISMISSED.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 3, 2021




                                                 1
